Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the tray further comprises a third food item and a third compartment for receiving the third food item…”, recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-10 and 16-19 of copending Application No. 15/779,576. Although the claims at issue are not identical, they are not patentably distinct from each other because 

The Present application (claim 1)
Claim 1 (currently amended) A packaged food product for being heated in a solid state microwave oven, the packaged food product comprising a first food item, a second food item, a tray and a susceptor, wherein the tray comprises a first compartment for receiving the first food item and provided with the susceptor, and the tray further comprises a second compartment for receiving the second food item and not provided with the susceptor, wherein the susceptor is integrated or attached to a bottom of the tray and covers a part of a surface of the bottom of the tray, and the tray comprises a thermal insulation between the susceptor and the first and second food items, wherein heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor.









15/779,576 (claim 1)
Claim 1 (currently amended) A package for heating food items in a solid state microwave oven, the food items comprising a first food item and a second food item, the package comprising a tray and a susceptor, wherein the tray comprises a first compartment for receiving the first food item and provided with the susceptor, and the tray further comprises a second compartment for receiving the second food item and not provided with the susceptor, wherein the susceptor is integrated or attached to a bottom of the tray and covers a part of a surface of the bottom of the tray, and the tray comprises a thermal insulation layer between the susceptor and the food items to be placed in the tray, wherein heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 13-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin et al (US 4,190,757) new cited.  With regard to claims 1 and 17, Turpin discloses microwave heating package and method comprising a first food item (116, Figure 8), a second food item (114), a tray (100) and a susceptor (46), wherein the tray (100) comprises a first compartment (Figure 8) for receiving the first food item (116) and provided with the susceptor (46), and the tray (100) further comprises a second compartment (Figure 8)  for receiving the second food item (114) and not provided with the susceptor, wherein the susceptor (46) is integrated or attached to a bottom of the tray (100) and covers a part of a surface of the bottom of the tray (100), and the tray comprises characterized in that there is a thermal insulation layer (110) between the susceptor and the first (116) and second (114) food items.  However, Turpin does not disclose heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor.  It would have been obvious to one ordinary skill in the art t to have the first food item being a frozen food (the energy absorption by the susceptor as frozen food does not absorb microwave energy well because of its low dielectric loss) in order to provide the food item in the second compartment will has higher temperature than the food in the first compartment.  Regarding claim 2, Turpin discloses the thermal insulation layer comprises a material selected from the group consisting of plastic, paperboard, and combinations thereof (col. 5, lines 54-62).  Regarding claim 3, Turpin discloses thermal 2.
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin et al (US 4,190,757) new cited, in view of Fichtner (US 3,302,632) new cited.  Turpin discloses substantially all features of the claimed invention except the tray further comprises a third food item and a third compartment for receiving the third food item, wherein the third compartment is shielded from microwaves in the solid state microwave oven, and the third food item is selected from the group consisting of a salad, a pastry, a dessert and an ice cream.  Fichtner discloses a tray further comprises a third food item (18, Figures 1-4) and a third compartment (21) for receiving the third food item, wherein the third compartment is shielded from microwaves in the solid state microwave oven (col. 2, lines 29-32).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Turpin the tray further comprises a third food item and a third compartment for receiving the third food item, wherein the third compartment is shielded from microwaves in the solid state microwave oven as taught by Fichtner in order to block or reduce transmission of microwave energy to apply to the food. Regarding to the third food is selected from the group consisting of a salad, a pastry, a dessert and an ice cream.  It would have been obvious to one ordinary skill in the art at the time the invention was made to select the third food is selected from the group consisting of a salad, a pastry, a dessert and an ice cream in order to suit the user specific menu of the food items. Regarding claim 16, Fichtner discloses the packaged food product is frozen or chilled (col. 1, lines 13-15). 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-7, 11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 9, 2021